Citation Nr: 1209262	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disease, other than squamous cell carcinoma of the lip, a scar due to removal of squamous cell carcinoma of the lip, a scar due to removal of basal cell carcinoma of the right chest, and actinic keratosis, for which service connection has already been established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1968 and from February 1975 to January 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a February 2009 Video Conference hearing.  The hearing transcript is of record.  

In April 2009 and November 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence, the Board is of the opinion that further development is required before the Board decides the remaining issue on appeal.

In accordance with the Board's April 2009 remand, the Veteran was afforded a VA examination in December 2009, to determine the etiology of his claimed non service-connected chronic skin disability.  The examiner noted the Veteran's history of multiple episodes of MRSA infections of the skin, which were treated with incisions and drainage, as well as antibiotics.  The examiner also indicated that the onset of the Veteran's disorder was many years after service.  He diagnosed recurrent MRSA infections of the skin, and opined that the condition was not caused by or a result of military service.  The examiner's rationale was that MRSA was not a condition that was recognized as being associated with Vietnam service, and the onset of the disorder was years after discharge.

The examination report reflects no consideration of the Veteran's reports that he initially manifested symptoms of a chronic skin disorder during active service in Vietnam, nor does it reflect that the Veteran was treated for several skin disorders during active duty, as is noted in his service treatment records.  See service treatment records, January 2009 VA treatment records, and February 2009 Video Conference hearing transcript.  In fact, the report indicates that service treatment records were not reviewed.  See December 2009 VA examination report.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the December 2009 examination should review the claims folder, including the service treatment records, and provide a rationale for the opinion that the currently diagnosed skin disease (MRSA) was not caused by or a result of military service.  

The examiner should provide a rationale that takes into account the Veteran's reports of initially manifesting symptoms of a chronic skin disability in service, and evidence in the service treatment records of treatment for several skin disorders,.

If the examiner who conducted the December 2009 examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinions.

2.  If the above development yields opinions against the Veteran's claim, he should be afforded an examination by a physician to determine whether any current skin disability, other than those already service-connected (squamous cell carcinoma of the lip, a scar due to removal of squamous cell carcinoma of the lip, a scar due to removal of basal cell carcinoma of the right chest, and actinic keratosis), is related to service.  

This physician should review the claims folder and provide opinions that take into account the Veteran's reports and evidence in the service treatment records.  

3.  The agency of original jurisdiction should review the examination addendum or report to ensure that it contains all information and opinions requested in this remand.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


